 460DECISIONSOF NATIONALLABOR RELATIONS BOARDPriorAviationService,Inc.andCommunicationsWorkers of American,AFLr-CIO,Petitioner. Case3-RC-6201September19, 1975DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a Stipulation for Certification UponConsent Election executed by the parties and ap-proved by the Regional Director for Region 3 of theNational Labor Relations Board on January 7, 1975,an election by secret ballot was conducted in theabove-entitled proceeding on January 23, 1975, un-der the direction and supervision of said RegionalDirector. Upon conclusion of the election, a tally ofballots was furnished the parties which showed that,of approximately 18 eligible voters, 18 ballots werecast, of which 9 were for, and 9 were against, thePetitioner. There were no challenged ballots. On Jan-uary 29, 1975, the Petitioner filed timely objections toconduct affecting the results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations Series 8, as amended,the Regional Director investigated the objections andon March 5, 1975, duly served on the parties a Re-port on Objections in which he found merit in Objec-tion 2 and recommended that a new election be held.He further recommended that, in the event the Boarddid not find merit in Objection 2, a hearing be direct-ed by the Board on the issues raised by Objection 1.The Employer has filed timely exceptions to the Re-gional Director's report and a supporting brief.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurpose of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.The parties stipulated, and we find, that the fol-lowing employees of the Employer constitute a unitappropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All full-time and regular part-time aircraft me-chanics and service employees employed by theEmployer at its Cheektowaga, New York facilityexcluding all office clerical employees, profes-sional employees, guards and supervisors as de-fined in the Act.5.The Board has considered the RegionalDirector's report, the Employer's exceptions andbrief, and the entire record in this case, and herebyadopts the Regional Director's findings, conclusions,and recommendations only to the extent consistentherewith.At the time the consent election agreement wasexecuted, the parties signedaNorris-Thermador Istipulation with respect to eligible employees. Don-aldMeyer and David Bain were among the employ-ees agreed to be eligible voters. At the preelectionconference held by the Board agent conducting theelection, no issue was raised by the Petitioner withrespect to the eligibility of either Meyer or Bain, andboth voted unchallenged ballots. Thereafter, the Peti-tioner filed two objections to the election. ObjectionIasserts that Meyer was an ineligible voter by reasonof his supervisory status. Objection 2 asserts thatBain was an ineligible voter by reason of his being arelative of the Employer's president. The RegionalDirector states that his investigation with respect toObjection I is inconclusive as to Meyer's supervisorystatus, and he recommends that a hearing be con-ducted in the event the Board does not adopt hisrecommendation on Objection 2. The Regional Di-rector finds that Bain was an ineligible voter and rec-ommends that Objection 2 be sustained and that anew election be directed.We find merit in the Employer's exception to theRegional Director's recommendation. In not follow-ing the Board's longstanding policy with respect toobjections in the nature of postelection challenges,the Regional Director relies on the following facts inhis report:The investigation revealed that about a weekprior to the date of the election, the Petitionerraised a question as to the eligibility of Bain tothe Board Agent who had held a consent confer-ence on January 7. Subsequently, the BoardAgent informed the Petitioner that the BoardAgent who would be conducting the election'would be instructed not to allow a challenge toBain'svote by the Petitioner, in view of the factthat the Petitioner had agreed to theNorris-Thermadoreligibility list which contained Bain'sname.Although the Regional Director's report does not in-dicate that the Employer was contacted by the Boardagent, it appears from the Employer's brief that theBoard agent did contact the Employer's attorney andadvise that the Petitioner had questionedBain's eligi-bility.The attorney advised that the Employer was1Norris- Thermador Corporation,119 NLRB 1301 (1958).220 NLRB No. 70 PRIORAVIATION SERVICE, INC.willing to have the consent election agreement setaside and to proceed to a hearing on any issue ofeligibility.The Board agent replied that he wouldcheck on the matter. The attorney heard nothing fur-ther from the Board agent and no eligibility issue wasraised in the preelection conference by either the Pe-titioner or the Board agent conducting the election.The facts presented with respect to Objection 1 are(1) the parties agreed intheNorris-Thermadorstipu-lation that Meyer was an eligible voter, and (2) thereis no evidence or contention that the Petitioner raisedany issue with respect to Meyer's eligibility otherthan in this postelectionobjection, or that the Boardagent informed Petitioner that it could not challengeMeyer as a supervisor by reason of theNorris-Ther-madorstipulation.' The Board has long held that itwill not entertain postelection challenges, or objec-tionswhich are in the nature of postelection chal-lenges.;There is no justification for departing fromthis traditional policy with respect to Objection 1.Accordingly, we do not agree with the RegionalDirector's recommendation that Objection 1 requiresa hearing, and we hereby overrule the objection.With respect to Objection 2, the Regional Directorfound that Bain was an ineligible voter under Section2(3) of the Act.Bain'smother is married to theEmployer's president. Section 2(3) has no applicationto this type of stepson relationship.4 Accordingly,Bain's eligibility does not involve a statutory exclu-sion,but rather a determination of his community ofinterest or lack of community of interest with otheremployees in the unit. We deem it unnecessary todecide whether, in the absence of theNorris-Therma-doragreement, the Board would have found suchcommunity of interest or lack of community as towarrant his inclusion or exclusion from the unit.'Where, as here, the eligibility agreement drawn up bythe parties conforms to the requirementsset forth bythe Board inNorris-Thermadorno circumstances are2 TheRegional Director citesFisher-New Center Company,184 NLRB 809(1970), which involves ballots being challenged on groundsof supervisorystatus,but which were counted on the basis of representationsby the Boardagent that theNorris-Thermadorstipulation was irrevocable even as to achallenge based on a supervisory status.Thatdecision is notappropriatelyapplied to a factual situation in which the asserted supervisor is not chal-lenged or his eligibility even questioned and the question of whether a chal-lenge could be made on the basis of a supervisory status was not even raisedat the election.DN.L.R.B. v. A J Tower Company,329 U.S 324 (1946);Oppenheim Col-lins & Co.,108 NLRB1257 (1954);Corral Sportswear Company,156 NLRB436, fn.4 (1965);Crown Machinery Company, Inc,205 NLRB 237 (1973)4Cf.CerniMotor Sales,Inc,201 NLRB 918 (1973)5However,we note that the Regional Director makes no finding thatBain enjoys any special privileges by reason of his relationship to theEmployer's president SeeAmericanChemical Corporation,215 NLRB No21 (1974);Cherrin Corporation v N L R B,349 F.2d 1001 (C.A. 6, 1965)The extent to which Bain is dependent on his stepfatherfor support is notclear.He receives his deceased father's socialsecuritybenefits and a trustfund provides for his education.461presented warranting departure from theBoard'spractice of honoring "concessions made in the inter-est of expeditious handling of representation cases,even though there may be some question about in-cluding certain employees in the unit, or excludingthem from it, were the matter litigated." 6We find theNorris-Thermadorstipulation bindingon the parties as to the eligibility of Bain. According-ly,we do not view as prejudicial the advice furnishedby the Board agent to the Petitioner with respect tochallengingBain's ballot. To permit a party to use hisNorris-Thermadorstipulation as a grounds for settingaside the election based merely upon hisex partecommunications with a Regional Office employee'will only discourage parties from trying to resolveeligibilityissuesbetween themselves and proceedingpromptly to an election rather than a hearing.We find that where a party does not intend to hon-or the signed commitment it has made under aNor-ris-Thermadorstipulation, it is obligated to give writ-ten notice to the other party of such intent. At thevery least, this intent should be communicated to theother party no later than the preelection conferencewith the Board agent, rather than waiting until afterthe election is over and the results are known. A par-ty should not be permitted to use his ownNorris-Thermadoragreement as a basis for objections.In light of the foregoing, we find that thePetitioner's objections are impermissible postelectionchallenges. Accordingly, as the tally of ballots showsthat the Petitioner has not received a majority of thevalid ballots cast, we shall certify the results of theelection.CERTIFICATION OF RESULTS OF ELECTIONIt ishereby certified that a majority of the validballotshave not been cast for CommunicationsWorkers of America, AFL-CIO, and that said labororganization is not the exclusive representative of allthe employees, in the unit herein involved, within themeaning of Section 9(a) of the National Labor Rela-tions Act, as amended.MEMBER FANNING, concurring:Iconcur in the result. The challenges in questionare postelection. Petitioner failed to challenge at the6 Pyper Construction Company,177 NLRB 707, 708 (1969)7 The resultis the same if, as statedby the Employer,the Board agent didadvise that the Petitionerhad calledand was questioning Bain's eligibility.When the Board agent did not contact him furtherwith respectto the offerto go to a hearing if there was any issue of eligibility, it could reasonablyassume that the matterhad been dropped The factthat no mention of anyquestionof eligibility was made bythe Petitioner at the preelection confer-ence wouldtend to verifythis conclusion 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection though,inmy view,itwas entitled to do soMEMBER JENKINS,concurring in the result:despite theNorris-Thermadorlist because of the stat-Iconcur in the result reached by my colleagues,utory exclusion issues it was attempting to raise.because I would not accept postelection challenges.